ORDER
PER CURIAM.
Cornelius Taylor (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
This is the third time Movant’s case has come before this Court. Previously, we reversed and remanded an order granting Movant’s motion to suppress evidence in State v. Taylor, 965 S.W.2d 257 (Mo.App. E.D.1998). Following the jury trial on remand, Movant was convicted of carrying a concealed weapon in violation of Section 571.030.1(1) RSMo Supp.1995, and sentenced to ten years imprisonment. We affirmed Movant’s conviction and sentence in State v. Taylor, 14 S.W.3d 660 (Mo.App. E.D.2000). After the direct appeal, Mov-*153ant filed a motion for post-conviction relief. This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).